Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 1 of 6 Page ID #:2239



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      EDCV 18-2667-RGK (KKx)                                 Date: November 20, 2020
  Title: United States of America, et al. v. Eisenhower Medical Center, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                DEB TAYLOR                                               Not Reported
                 Deputy Clerk                                           Court Reporter


      Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                 None Present                                            None Present

 Proceedings:      Order Granting in Part and Denying in Part Plaintiff’s Motion to Compel
                   [Dkt. 87]

         On October 29, 2020, Plaintiff David Hong (“Plaintiff”) filed a Motion to Compel
 (“Motion”) defendants Eisenhower Medical Center (“EMC”) and Eisenhower Medical Associates,
 Inc. (“EMA”) to respond and produce certain claims data in response to Plaintiff’s Request for
 Production No. 16. ECF Docket No. (“Dkt.”) 87, Mot. The parties filed a Joint Stipulation
 pursuant to Local Rule 37-2. Dkt. 88, JS. The parties did not file supplemental briefs. For the
 reasons stated below, Plaintiff’s Motion to Compel is GRANTED IN PART and DENIED IN
 PART.

                                              I.
                                    RELEVANT BACKGROUND

          On December 27, 2018, Plaintiff filed a Complaint against defendants EMC and EMA
 (collectively, “Eisenhower”) alleging Eisenhower’s deviations from the Medicare and Medicaid
 guidelines violate the False Claims Act, 31 U.S.C. §§ 3279-33, and California False Claims Act, Cal.
 Gov. Code §§ 12651, et seq. Dkt. 1 at 1–2.

         On January 28, 2020, Plaintiff filed a First Amended Complaint against EMC, EMA, and
 Monica Khanna (“Defendants”). Dkt. 36. Plaintiff alleged Defendants submitted false claims to
 Medicaid and Medicare since at least 2012 for procedures that had not been properly supervised in
 violation of the False Claims Act and California False Claims Act. Id. at 2, 11.

      On April 24, 2020, Plaintiff served Eisenhower with Requests for Production of
 Documents, Set One. Dkt. 88-1, Declaration of Sam Brown (“Brown Decl.”), ¶ 4 n.1; Dkt. 88-6,

  Page 1 of 6                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 2 of 6 Page ID #:2240



 Declaration of Jason C. Wright (“Wright Decl.”), ¶ 2, Ex. A. The requests included Request for
 Production (“RFP”) No. 16, which seeks: “Any and all DOCUMENTS reflecting and RELATING
 to EMC and EMA internal communications and reports regarding radiation oncology auditing,
 billing, documentation, activity capture, coding, compliance or operations.” Wright Decl., Ex. A at
 12, 28.

      On May 18, 2020, the Court issued a Scheduling Order setting a discovery cut-off date of
 November 24, 2020 and a jury trial for February 23, 2021. Dkt. 60.

          On May 26, 2020, Plaintiff filed a Second Amended Complaint (“SAC”) against Defendants.
 Dkt. 64. Plaintiff alleges Defendants violated the False Claims Act and the California False Claims
 Act by submitting “false claims to Medicare and Medicaid” and creating “false records material to
 Medicare and Medicaid claims for health services.” Id. at 2. The SAC alleges Defendants had
 submitted false claims to Medicare and Medicaid since at least 2012. Id. at 14, 51. Plaintiff also
 alleges a state tort claim for Wrongful Termination in Violation of Public Policy (Tameny) under
 section 1102.5 of the California Labor Code against defendant Eisenhower. Id.

         On July 2, 2020, after Plaintiff agreed to an extended response time, Eisenhower responded
 to Plaintiff’s Requests for Production of Documents. Brown Decl., ¶ 4 n.1, Ex. A; Wright Decl.,
 ¶ 7. Eisenhower objected to RFP No. 16 on grounds that the request: 1) is “overbroad in scope”; 2)
 “seeks document neither relevant to the subject matter of the pending action nor proportional to the
 needs of the case”; 3) is “unduly burdensome”; 4) “seeks confidential, proprietary, privileged,
 and/or trade secret information”; 5) “seeks documents outside of its possession, custody, or
 control”; and 7) includes terms that are “vague and ambiguous in the context of the Request[.]”
 Brown Decl., Ex. A at 9. Eisenhower indicated it was willing to meet and confer to discuss the
 request’s scope. Brown Decl., Ex. A at 9.

            On August 21, 2020, Defendants filed an Answer. Dkt. 81.

          On September 25, 2020, Plaintiff and Defendants’ counsel 1 met and conferred on discovery
 issues, including the timing of production. Brown Decl., ¶ 7; Wright Decl., ¶ 18. Defendants
 claimed the objections in the July 2, 2020 response were proper and Defendants were under no
 obligation to produce documents until Plaintiff initiated a L.R. 37-1 conference on the issue. Id.

         On October 6, 2020, a Department of Justice lawyer asked whether Defendants would agree
 to the Office of Inspector General (“OIG”) informally producing claims data. Wright Decl., ¶ 19.

         On October 12, 2020, the parties met and conferred on the outstanding production and
 allegedly insufficient responses. Brown Decl., ¶ 8; Wright Decl., ¶ 20, 22. Plaintiff’s counsel
 explained his belief that RFP No. 16 sought billing claims data. Wright Decl., ¶ 22.

        On October 14, 2020, Plaintiff’s counsel sent a follow-up email clarifying and narrowing the
 scope of RFP No. 16. Brown Decl., ¶ 9; Wright Decl., ¶ 24, Ex. J at 10. The email clarified Plaintiff
 was seeking: 1) “Professional claims data and payments for services billed on a CMS 1500 or 837P

 1
       Jason C. Wright states he is the counsel of record for all Defendants: EMA, EMC, and
 Monica Khanna. Wright Decl., ¶ 1.

     Page 2 of 6                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 3 of 6 Page ID #:2241



 electronic claim under from December 2008 to present” for seven “providers and NPI numbers”
 and 2) “Hospital claims data and payments for services billed on a UB04 or 837I electronic claim
 form Bill Type 131 by Eisenhower Medical Center (CCN 050573 from December 2008 -Present.”
 Wright Decl., ¶ 24, Ex. J at 10. That same day, Defendants’ counsel responded via email arguing “it
 was very unclear” how RFP No. 16 would cover individual claims. Wright Decl., ¶ 23, Ex. I at 4.
 Defendants’ counsel also stated Defendants will not consent to informal production of claims data
 by the OIG because the Centers for Medicare & Medicaid Services, not the OIG, was the proper
 custodian of Medicare claims data. Wright Decl., ¶ 23, Ex. I at 6.

        On October 15, 2020, Plaintiff sought claims data information from other sources, including
 the Centers for Medicare & Medicaid Services and an independent auditor. Brown Decl., ¶ 15;
 Wright Decl., ¶ 25, Ex. K

         On October 21, 2020, Plaintiff served additional Requests for Production, Set Three, seeking
 claims data. Wright Decl., ¶ 27, Ex. L. The Request for Production, Set Three, seeks 1)
 “Professional claims data and payments for services billed on a CMS 1500 or 837P electronic claim
 from December 2008 to present” for seven “providers and NPI numbers” and 2) “Hospital claims
 data and payments for services billed on a UB04 or 837I electronic claim form Bill Type 131 by
 Eisenhower Medical Center (CCN 050573) from December 2008 -Present.” Wright Decl., Ex. L at
 8–9.

         From October 19 to 26, 2020, Defendants’ counsel responded to Plaintiff regarding RFP
 No. 16. Wright Decl., Ex. J at 3–9. Defendants’ counsel noted three of the physicians, Dr. Paul
 Wesley Adams, Dr. David I-Feng Hsu, and Dr. John Stevenson, for which Plaintiff sought data were
 never employed by Eisenhower. Id. at 5, 9. Defendants’ counsel further claimed RFP No. 16 was
 overbroad as to time. Id. at 4. Defendants’ counsel stated Defendants will serve their own Touhy
 request to the Centers for Medicare & Medicaid Services seeking claims data. 2 Id. at 9.

        On October 28, 2020, Defendants produced claims data for the time period between July 1,
 2017 and September 30, 2018. Wright Decl., ¶ 28.

        On October 29, 2020, Plaintiff filed the instant Motion to Compel with Joint Stipulation
 pursuant to Local Rule 37-2. Dkt. 87, 88. The parties did not file supplemental briefs.

             The matter thus stands submitted.

 ///
 ///
 ///
 ///

 2
         “Pursuant to 5 U.S.C. § 301, government agencies may promulgate regulations that govern
 how the agency will respond to third party subpoenas and requests for documents.” Agility Pub.
 Warehousing Co. K.S.C.P. v. U.S. Dep’t of Def., 246 F. Supp. 3d 34, 41 (D.D.C. 217). “These
 regulations are commonly known as Touhy regulations, and requests implicating the regulations are
 known as Touhy requests.” City of Pembroke Pines v. U.S. Immigration & Customs Enf’t, 141 F.
 Supp. 3d 1330, 1333 (S.D. Fla. 2015).

     Page 3 of 6                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk __
Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 4 of 6 Page ID #:2242



                                                 II.
                                             DISCUSSION

 A.      APPLICABLE LAW

          “The parties and the court have a collective responsibility to consider the proportionality of
 all discovery and consider it in resolving discovery disputes.” FED. R. CIV. P. 26 advisory committee
 notes (2015 amendments). Moreover, “Rule 1 . . . emphasize[s] that just as the court should
 construe and administer these rules to secure the just, speedy, and inexpensive determination of
 every action, so the parties share the responsibility to employ the rules in the same way.” FED. R.
 CIV. P. 1 advisory committee notes (2015 amendments).

         Federal Rule of Civil Procedure 26(b) provides that parties may obtain discovery regarding

         any nonprivileged matter that is relevant to any party’s claim or defense and
         proportional to the needs of the case, considering the importance of the issues at
         stake in the action, the amount in controversy, the parties’ relative access to relevant
         information, the parties’ resources, the importance of the discovery in resolving the
         issues, and whether the burden or expense of the proposed discovery outweighs its
         likely benefit.

 FED. R. CIV. P. 26(b)(1). Relevant information “need not be admissible in evidence to be
 discoverable.” Id. A court “must limit the frequency or extent of discovery otherwise allowed” if
 “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained from some
 other source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
 discovery has had ample opportunity to obtain the information by discovery in the action; or (iii) the
 proposed discovery is outside the scope permitted by Rule 26(b)(1).” FED. R. CIV. P. 26(b)(2)(C).
 “[R]elevancy alone is no longer sufficient to obtain discovery, the discovery requested must also be
 proportional to the needs of the case.” Centeno v. City of Fresno, No. 1:16-CV-653 DAD SAB,
 2016 WL 7491634, at *4 (E.D. Cal. Dec. 29, 2016) (citing In re Bard IVC Filters Prod. Liab. Litig.,
 317 F.R.D. 562, 564 (D. Ariz. 2016)).

         “[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’ are improper
 – especially when a party fails to submit any evidentiary declarations supporting such objections.”
 A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006) (faulting defendant for
 making “boilerplate objections to almost every single request for production, including broad
 relevancy objections, objections of ‘overly burdensome and harassing,’ ‘assumes facts not in
 evidence,’ privacy, and attorney-client privilege/work product protection”).

          Federal Rule of Civil Procedure 34 governs requests for production of documents. See FED.
 R. CIV. P. 34. “A party seeking discovery may move for an order compelling an answer . . .
 production, or inspection.” FED. R. CIV. P. 37(a)(3)(B). “The party moving to compel bears the
 burden of demonstrating why the information sought is relevant and why the responding party’s
 objections lack merit.” Bluestone Innovations LLC v. LG Elecs. Inc., No. C-13-01770 SI (EDL),
 2013 WL 6354419, at *2 (N.D. Cal. Dec. 5, 2013). However, “[t]he party who resists discovery has
 the burden to show discovery should not be allowed, and has the burden of clarifying, explaining,
 and supporting its objections.” Duran v. Cisco Sys., Inc., 258 F.R.D. 375, 378 (C.D. Cal. 2009)
 (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)).
  Page 4 of 6                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 5 of 6 Page ID #:2243



 B.      ANALYSIS

         As an initial matter, the Court finds Plaintiff’s RFP No. 16 as submitted on April 24, 2020
 encompasses claims data. The Court finds a person of ordinary intelligence would be able to
 ascertain that “[a]ny and all documents” related to “EMC and EMA’s internal communications and
 reports” regarding “billing” would necessarily include claims data. See Hawthorne v. Bennington,
 No. 3:16-CV-00235-RCJ-CLB, 2020 WL 3884426, at *10 (D. Nev. July 8, 2020) (“The goal is that
 the designation be sufficient to apprise a person of ordinary intelligence what documents are
 required and that the court be able to ascertain whether the requested documents have been
 produced.”). Accordingly, Defendants’ objection on the grounds the request is “vague and
 ambiguous” is OVERRULED.

          In addition, Defendants fail to submit any evidence supporting their objection that RFP No.
 16, as narrowed in Plaintiff’s October 14 and 21, 2020 communications, is unduly burdensome. See
 A. Farber & Partners, Inc., 234 F.R.D. at 188; Wright Decl., ¶ 24, Ex. J at 10, Ex. L at 8–9. Hence,
 Plaintiff’s objection on the grounds RFP No. 16 is unduly burdensome is OVERRULED.

          Moreover, the Court finds the claims data sought in RFP No. 16 is highly relevant to the
 subject matter of the pending action. The pending action centers on Defendants’ violations of the
 False Claims Act and the California False Claims Act by bringing false claims to Medicare and
 Medicaid and creating false records material to Medicare and Medicaid claims for health services.
 Dkt. 64 at 1. Claims data is, thus, at the core of Plaintiff’s claims. Notably, by seeking its own
 Touhy request for claims data and producing claims data for the time period between July 1, 2017
 and September 30, 2018, Defendants appear to concede claims data is relevant. Wright Decl., ¶ 28,
 Ex. J at 9. Accordingly, Defendants’ objection on the grounds of relevance are OVERRULED.

        The Court, however, acknowledges Defendants’ concerns that RFP No. 16, even as
 narrowed by Plaintiff in their October 14 and 21, 2020 communications, remains overbroad. See
 Wright Decl. ¶ 24, Ex. J at 10, Ex. L at 8–9.

         First, the Court will limit the number of “providers and NPI numbers” for which RFP No.
 16 seeks “claims data and payments for services billed on a CMS 1500 or 837P electronic claim[.]”
 See Wright Decl., Ex. L at 8–9. Of the seven providers and NPI numbers listed, three—Dr. Paul
 Wesley Adams, Dr. David I-Feng Hsu, and Dr. John Stevenson—were never employed by
 Eisenhower. Wright Decl., Ex. J at 5, 9. Eisenhower could not have submitted professional services
 to Medicare or Medicaid on behalf of these three physicians. Of note, Plaintiff makes no argument
 as to why RFP No. 16 should encompass claims data submitted by these three physicians. See dkt.
 88 at 3–13. Accordingly, the Court finds RFP No. 16 should be limited to the following providers
 and NPI numbers: Dr. Monica Makker Khanna (NPI 1255353900), Dr. Vanusha Lingareddy (NPI
 1427083393), Dr. David S. Hong (NPI 1134464795), and Dr. Robert Ryn Johnson (NPI
 1598942781).

         Second, the Court will limit the scope of Plaintiff’s RFP No. 16 to the time period covered
 in Plaintiff’s SAC: January 2012 to September 2018. Plaintiff’s RFP No. 16 seeks claim data from
 December 2008 to the present. Wright Decl. ¶ 24, Ex. J at 10, Ex. L at 8–9. The operative SAC
 alleges Defendants had submitted false claims to Medicaid and Medicare since at least 2012. Dkt. 64
 at 14, 51. In addition, Plaintiff left his position as a radiation oncologist with EMA in September
 2018, id. at 2, and has not presented any information supporting misconduct by Defendants after
  Page 5 of 6                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:18-cv-02667-RGK-KK Document 96 Filed 11/20/20 Page 6 of 6 Page ID #:2244



 September 2018. See dkt. 64. Accordingly, the Court finds the scope of RFP No. 16 should be
 limited to the period between January 2012 and September 2018.

          Finally, in light of Defendants’ objection on the basis RFP No. 16 “seeks confidential,
 proprietary, privileged, and/or trade secret information,” Defendants shall serve either a privilege
 log in accordance with Federal Rule of Civil Procedure 26(b)(5)(A), or a supplemental response to
 RFP No. 16 stating that no information or documents were withheld on the basis of the attorney
 client privilege or work product doctrine. In addition, in light of Defendants’ objection on the
 grounds RFP No. 16 “seeks documents outside of its possession, custody, or control,” Defendants
 shall serve a supplemental response confirming that, after a diligent search and reasonable inquiry, it
 has produced all documents in its possession, custody, or control.

                                               III.
                                           CONCLUSION

          Based upon the foregoing reasons, IT IS THEREFORE ORDERED that Plaintiff’s
 Motion to Compel is CONDITIONALLY GRANTED 3 IN PART and DENIED in PART
 (dkt. 87) subject to the District Court granting an extension of the discovery cut-off. Within
 fourteen (14) days of the District Court granting an extension of the discovery cut-off, Eisenhower
 shall serve supplemental responses to RFP No. 16 and produce responsive documents subject to the
 following limitations:

         Defendants shall produce professional claims data and payments for services billed on a
         CMS 1500 or 837P electronic claim from January 2012 to September 2018 for the
         following providers and NPI numbers:

                a.   Dr. Monica Makker Khanna (NPI 1255353900)
                b.   Dr. Vanusha Lingareddy (NPI 1427083393)
                c.   Dr. David S. Hong (NPI 1134464795)
                d.   Dr. Robert Ryn Johnson (NPI 1598942781)




         3
           This Court is without authority to order discovery after the discovery cut-off set by the
 District Judge or to continue the discovery cut-off. See United States v. Celgene Corp., No. CV 10-
 3165 GHK (SS), 2015 WL 9661172, at *1 (C.D. Cal. Oct. 16, 2015) (holding a magistrate judge
 “does not have the authority to order discovery after the deadline set by the District Judge”).

  Page 6 of 6                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
